60 N.J. 437 (1972)
290 A.2d 447
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
ALLEN L. ANDERSON, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 9, 1972.
Decided May 9, 1972.
*438 Mr. Alfred J. Luciani, Deputy Attorney General argued the cause for appellant (Mr. George F. Kugler, Jr., Attorney General, attorney).
Mr. Arthur Penn, First Assistant Deputy Public Defender, argued the cause for respondent (Mr. Stanley C. Van Ness, Public Defender, attorney).
PER CURIAM.
The petition for certification is granted and the judgment of the Appellate Division is affirmed except with respect to the issue relating to the identification of the defendant and, as to that matter, the judgment of the Appellate Division is modified for the reasons given by Judge Labrecque in his concurring opinion. State v. Anderson, 117 N.J. Super. 507, 522 (1971).
For affirmance as modified  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal  None.